           Case 1:20-cv-01104-ESH Document 35 Filed 07/22/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 ANGE SAMMA, et al.,                                )
                                                    )
                 Plaintiffs,                        )
                                                    )
          v.                                        ) Civil Action No. 1:20-cv-01104-ESH
                                                    ) The Honorable Ellen Segal Huvelle
 UNITED STATES DEPARTMENT OF                        )
 DEFENSE and MARK ESPER, in his                     )
 official capacity as Secretary of Defense,         )
                                                    )
                 Defendants.                        )
                                                    )

   DEFENDANTS’ NOTICE OF SUBMISSION OF INFORMATION ABOUT USCIS
                          POLICY MANUAL

         During the July 16, 2020 argument on the parties’ cross-motions for summary judgment,

the Court inquired about the U.S. Citizenship and Immigration Services (“USCIS”) Policy

Manual and, specifically, whether there was “a 2018 version.” Defendants do not administer the

naturalization laws and do not believe that USCIS materials have bearing on the issues raised in

this case. See, e.g., Mem. in Supp. of Defs.’ Cross-Mot. for Summ. J. and Opp’n to Pls.’ Mot.

for Summ. J., ECF NO. 19-1, at 24-25. Nevertheless, Defendants have been told that the Policy

Manual is publicly available at the following URL: https://www.uscis.gov/policy-manual. It is

Defendants’ understanding that USCIS does not issue a new version of the Policy Manual on an

annual basis. Rather, Defendants’ understanding is that USCIS updates the Policy Manual as

needed     and   makes    available   information    about   updates   at   the   following   URL:

https://www.uscis.gov/policy-manual/updates.
  Case 1:20-cv-01104-ESH Document 35 Filed 07/22/20 Page 2 of 2




Dated: July 22, 2020         Respectfully submitted,

                             ETHAN P. DAVIS
                             Acting Assistant Attorney General

                             ANTHONY J. COPPOLINO
                             Deputy Branch Director
                             Federal Programs Branch

                             /s/ Nathan M. Swinton
                             NATHAN M. SWINTON
                             Senior Trial Counsel
                             LIAM HOLLAND
                             Trial Attorney
                             U.S. Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L Street NW, Room 12022
                             Washington, DC 20530
                             Tel: (202) 305-7667
                             Fax: (202) 616-8470
                             Email: Nathan.M.Swinton@usdoj.gov

                             Attorneys for Defendants




                                2
